PREGERSON, Circuit Judge,
Dissenting.
I disagree with the majority as to whether M2 Software’s M2 trademark extends to its CD-ROM products. I think that Judge Paez, who handled the case in the district court, got it right when he concluded that M2 Software’s trademark ownership should be analyzed in connection with its CD-ROM products at the time when the CD-ROM products were first used in commerce, and not when M2 Software first acquired its rights in the M2 mark through its use on prior products. Accordingly, I respectfully dissent because I think the CD-ROM products should not have been included in the likelihood of confusion analysis as they were not used in commerce before Viacom used its mark.